OPINION
By HAMILTON, J.
The Alms & Doepke Company brought an action against- Young and Johnson in the Common Pleas Court, seeking to recover on a note in the sum of $1337.27, signed by Edwin Johnson and Grace Young. The case was tried to the court, a jury having been waived. The trial court, in deciding the case, filed separate statement of facts and conclusions of law.
The defense of Grace Young was, that Johnson was indebted to .the -Alms & Doepke Company in a sum in excess of $1200, and that he gave his note to the company for that amount; that later, Johnson and Young entered into a partnership for a merchandise store and made purchases of supplies from The Alms & Doepke Company, and an account was opened for goods supplied. Without knowledge on the part of Young, the company charged Johnson’s note back into this account. Later, the note was presented, including Johnson’s past due account and the current account; -and claimed that she was induced to sign the note by duress and misrepresentation.
In a separate finding, the trial court found that in effect Grace Young had established the facts briefly stated in her defense, and as its conclusions of law found -that- she was not liable for the amount in the -note, represented by the prior debt of Johnson; that, she was 'liable for the .amount in her note tpr goods purchased by her, and found that Grace Young was not liable on the note in suit, for the reason that' she signed the note under misrepresentation, and that she was under duress in signing the note.
Enough has been stated to show that the rights of • the parties were determined as brought out by the facts in the case, and the court sitting as a jury determined the facts, as previously stated, and it being the’ trier of the facts, the judgment is affirmed.
ROSS, PJ, concurs.
MATTHEWS, J, dissents.